MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DU DEVELOPPEMENT DURABLE Unité-Travail-Progrès

CABINET

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

N°___/MEFDD/CAB/DGEF.-

Convention d'aménagement et de transformation, pour la mise en valeur de
l'unité forestière d'aménagement Mimbeli-lbenga située dans la zone | Likouala,
du secteur forestier Nord, dans le Département de la Likouala.

Entre les soussignés,

La République du Congo, représentée par Monsieur le Ministre de l'Economie Forestière
et du Développement Durable, ci-dessous désignée ‘le Gouvernement”

D'une part,
Et

La Société Congolaise industrielle des Bois en sigle ‘CIB” représentée par le Directeur
Général, ci-dessous désignée « la Société »

D'autre part,
Autrement désignés ‘les Parties”
Il a été préalablement exposé ce qui suit :

Dans le cadre de la politique gouvernementale de mise en place de grands pôles
industriels et de mise en œuvre d'une exploitation forestière durable, l'UFA Mimbeli a été
fusionnée à l'UFA Enyellé-lbenga, pour créer une nouvelle UFA dénommée Mimbeli-
Ibenga.

La Commission forestière, tenue le 09 janvier 2016, sous la présidence du Ministre de
l'Economie Forestière et du Développement Durable, a décidé d’attribuer l'UFA Mimbeli -
Ibenga à la Société Congolaise Industrielle de Bois en sigle CIB, à la suite de l'appel
d'offres lancé par arrêté n° 34311/MEFDD/CAB du 12 octobre 2015.

Les Parties ont convenu :
TITRE PREMIER : DISPOSITIONS GENERALES

Chapitre | : De l’objet et de la durée de la convention

Article premier : La présente convention a pour objet l'aménagement et la mise en valeur
de l'unité forestière d'aménagement Mimbeli-Ibenga, située dans le domaine forestier de
la zone | Likouala du secteur forestier Nord, dans le département de la Likouala.

Article 2 : La durée de la présente convention est fixée à quinze (15) ans, à compter de la
date de signature de l'arrêté d'approbation de la présente convention.

A la suite de l'adoption du plan d'aménagement, élaboré dans l'objectif de gestion
durable, de l'unité forestière d'aménagement attribuée à la société et prévu à l’article 12
ci-dessous, la durée de la convention peut être modifiée en fonction des prescriptions
dudit plan, pour tenir compte des dispositions de l'article 67 de la loi n°16-2000 du 20
novembre 2000, portant code forestier.

La présente convention est renouvelable, après une évaluation par l'Administration
Forestière, tel que prévu à l'article 33 ci-dessous.

Chapitre Il : De la dénomination, du siège social, de l’objet et du capital social
de la société

Article 3 : La société dénommée ‘“ Congolaise Industrielle des Bois”, est constituée en
Société Anonyme de droit Congolais à capitaux Singapouriens.

Son siège social est fixé à Ouesso, BP 41 République du Congo.

H peut être transféré en tout autre endroit du territoire national, par décision des
actionnaires, réunis en Assemblée Générale Extraordinaire.

Article 4 : La Société a pour objet l'exploitation, la transformation, le transport et la
commercialisation des bois et des produits dérivés du bois.

Afin de réaliser ses objectifs, la société peut signer des accords, rechercher des
actionnaires et entreprendre des actions susceptibles de développer ses activités, ainsi
que toute opération commerciale, mobilière se rattachant directement où indirectement à
l'objet de la société.

Article 5 : Le capital social de la Société est fixé à FCFA 10.021.500.000. I! devra être
augmenté en une où plusieurs fois, par voie d'apport en numéraire, par incorporation des
réserves ou des provisions ayant vocation à être incorporées au capital social et par
apport en nature.

Article 6 : Le montant actuel du capital social, divisé en 2.004.300 actions de F CFA
5.000, est reparti de la manière suivante

Actionnaires

Nombre | Vaieur de Valeurtotale |
d'actions | l'action FCFA FCFA

=
|
| Société OLAM International Limited | 1.390.993 5.000!  6.999.965.000|
| SA |
| Société i Timber Intemalonal L 604.300 7 5000  3.021.500.000
| DARSHAN RAIYANI = l 5 "5.000 7 25.000!
[Eikash PRASAD | 2 5.000 10.000
Total | 2.004.300 =] 16.021.500.000

Article 7 : Toute modification dans la répartition des actions devra être au préalable
approuvée par le Ministre en charge des Eaux et Forêts, conformément à la législation
et la réglementation en vigueur.

TITRE DEUXIEME : DEFINITION DE L'UNITE FORESTIERE D'AMENAGEMENT
MIMBELI-IBENGA

Article 8 : Sous réserve des droits des tiers et conformément à la législation et à la
réglementation forestières, notamment l'arrêté n°4432/MDDEFE/CAB du 24 mars 2011
portant création, définition des unités forestières d'aménagement du domaine forestier
de la zone | Likouala, du secteur forestier Nord et précisant les modalités de leur
gestion et de leur exploitation, la société est autorisée à exploiter l'unité forestière
d'aménagement Mimbeli-benga, d'une superficie totale de 669.589 hectares environ,
dont 415.207 hectares de superficie utile.

L'unité forestière d'aménagement est délimitée ainsi qu'il suit :

- Au Nord : Par la latitude 03°20'00,0"Nord, en direction de l'Est, depuis la rivière
Mbai, jusqu'à la rivière lbalinki ; ensuite par la rivière lbalinki en aval, jusqu'à sa
confluence avec la rivière Tokelé ; puis par la rivière Tokelé en amont, jusqu'à
son intersection avec la latitude 03°14'00,0" Nord ; ensuite par cette latitude en
direction de l'Est, jusqu'à son intersection avec la rivière Missa: puis par la rivière
Missa en aval, jusqu'à sa confluence avec la rivière Mbongoumba ; ensuite par
la rivière Mbongoumba en aval, jusqu’à sa confluence avec la rivière Wambo ;
ensuite par la rivière Wambo en amont jusqu'à sa source aux coordonnées
géographiques ci-après : 03°07'13,0” Nord et 018°1216,0” Est ; puis par une
droite d'environ 20,8 Km, orientée géographiquement suivant un angle de
223°30", jusqu'à l'intersection avec une rivière non dénommée aux coordonnées
géographiques ciaprès : 02°59'00,0" Nord et 018°2000,0" Est ; puis par cette
rivière en aval, jusqu'à sa confluence avec la rivière Loubagny ; ensuite par la
rivière Loubagny en aval, jusqu'à sa confluence avec la rivière Oubangui.

- A VEst: Par la rivière Oubangui en aval, jusqu'à son intersection avec la
longitude 18°15'26,9" Est ; ensuite par cette longitude 18°15'26,9" Est en
direction du Nord géographique, jusqu'à son intersection avec une route
forestière aux coordonnées géographiques suivantes : 02°36‘14,3” Nord et
18°1526,9" Est ; puis par cette route forestière jusqu'à son intersection avec la
route sous-préfectorale reliant les villages Enyellé et Boyélé aux coordonnées
géographiques suivantes : 02°35/53,7” Nord et 18°12'20,4" Est ; ensuite par la
route Enyelié-Boyélé, en direction du village Boyelé jusqu'à son intersection avec

LA

LS

A
02°3159,3” Nord et 18°11°46,9” Est ; puis par la route Bissambi-Ibenga jusqu'au
bac sur la rivière Ilbenga, aux coordonnées géographiques suivantes
02°3156,1” Nord et 18°1020,2” Est ; ensuite par la rivière Ibenga en aval
jusqu'à sa confluence avec la rivière Oubangui ; puis par la rivière Oubangui en
aval, jusqu'à sa confluence avec la rivière Motaba.

- Au Sud :Par la rivière Motaba en amont, jusqu'à sa confluence avec la rivière
Ipendija.

- A l'Ouest: Par la limite Sud-Est de l'UFA Ipendja, orientée géographiquement
suivant un angle de 301°30’, jusqu'à la rivière Ibenga, au campement Isongo,
aux coordonnées géographiques ci-après : 02°39'29" Nord et 018°0635” Est ;
puis par la rivière Ibenga en amont, jusqu'à sa confluence avec la rivière Mbaï ;
ensuite par la rivière Mbaï en amont jusqu'à son intersection avec la latitude
03°20’ Nord.

TITRE TROIÏSIEME : ENGAGEMENTS DES PARTIES

Chapitre | : Des engagements de la Société

Article 9 : La Société s'engage à respecter la législation et la réglementation
forestières en vigueur, notamment :

- en ne cédant, ni en ne faisant sous-traiter la mise en valeur de l'unité forestière
d'aménagement Mimbeli-tbenga:;

- en effectuant des comptages systématiques pour l'obtention des coupes
annuelles, dont les résultats devront parvenir à la Direction Départementale de
l'Economie Forestière de la Likouala, dans les délais prescrits par la
réglementation forestière en vigueur :

- en transmettant les états de production à la Direction Départementale de
l'Economie Forestière de la Likouala, dans les délais prévus par la
réglementation en vigueur ;

- en respectant le quota des grumes destinées à la transformation locale (85%) et
celui des grumes à exporter (15%).

Article 10 : La Société s'engage également à respecter la législation et la
réglementation en vigueur en matière d'environnement.

Article 11 : La Société s'engage à mettre en valeur l'unité forestière d'aménagement
Mimbeli-Ibenga, conformément aux normes forestières et environnementales, aux
prescriptions de ladite convention et aux dispositions du cahier de charges particulier

Article 12 : La Société s'engage à élaborer à partir de 2016, sous le contrôle des services
compétents du Ministère en charge des Eaux et Forêts, le plan d'aménagement, dans
l'objectif de gestion durable de l'unité forestière d'aménagement Mimbeli-Ibenga.

A cet effet, elle devra créer en son sein une cellule chargée de coordonner et de suivre
l'élaboration et la mise en œuvre dudit plan d'aménagement

L'élaboration du plan d'aménagement se fera avec l'appui d'un bureau d'études agréé,

sur la base des directives nationales d'aménagement et des normes d'aménagement des
concessions forestières.

Un protocole d'accord définissant les conditions générales d'aménagement et un
protocole technique précisant les prescriptions techniques seront signés entre la Direction
Générale de l'Economie Forestière et la Société.

Un avenant à la présente convention sera signé entre les Parties, après l’adoption du plan
d'aménagement, pour prendre en compte les prescriptions définies et les conditions de
mise en œuvre dudit plan

Article 13: La Société s'engage à mettre en œuvre le plan d'aménagement de l'unité
forestière d'aménagement Mimbeli-Ibenga.

Les dépenses relatives à l'élaboration et à la mise en œuvre du plan d'aménagement sont
à la charge de la Société. Toutefois, celle-ci peut, avec l'appui du Ministère en charge des
Eaux et Forêts, rechercher des financements extérieurs.

Article 14 : La Société s'engage à atteindre les volumes précisés au cahier de charges
particulier, sauf en cas de crise sur le marché de bois ou de force majeure.

Article 15 : La Société s'engage à mettre en place une unité de transformation
industrielle et à diversifier la production transformée, selon le programme
d'investissement et le planning de production présentés au cahier de charges particulier.

Article 16 :La Société s'engage à assurer la bonne exécution du programme
d'investissement, conformément au planning contenu dans le cahier de charges
particulier, sauf en cas de force majeure, prévu à l’article 29 ci-dessous,

Pour couvrir les investissements, la Société aura recours à tout ou partie de son cash-
flow, aux capitaux de ses actionnaires et aux financements extérieurs à moyen et long
termes

Article 17 : La Société s'engage à recruter les cadres nationaux, à assurer et à financer
leur formation, selon les dispositions précisées dans le cahier de charges particulier.

Article 18 : La Société s'engage à porter l'effectif du personnel à 309 agents,
conformément aux détails précisés dans le cahier de charges particulier.

Article 19 : La Société s'engage à collaborer avec l'Administration des Eaux et Forêts,
pour une gestion rationnelle de la faune dans l'unité forestière d'aménagement Mimbeli-
Ibenga:

Elle s'engage, notamment, à assurer le financement de la mise en place et du
fonctionnement de l'Unité de Surveillance et de Lutte Ank-Braconnage, en sigle USLAB

sur la base d'un protocole d'accord à signer avec la Direction Générale de l'Economie
Forestière. |

Article 20 : La Société s'engage à réaliser un programme de restauration des zones
dégradées et de suivi de la régénération des jeunes peuplements dans l'unité forestière
d'aménagement Mimbeli-lbenga, en collaboration avec le Service National de
Reboisement, sur la base d’un protocole d'accord à signer avec la Direction Générale de
l'Economie Forestière, dès l'adoption du plan d'aménagement.

Article 21 : La Société s'engage à réaliser les travaux spécifiques au profit de
l'Administration des Eaux et Forêts, des populations et des collectivités territoriales ou
locales du Département de la Likouela, tels que prévus dans le cahier de charges
particulier de la présente convention.

Chapitre !l : Des engagements du Gouvernement

Article 22 : Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la Société et à contrôler, par le biais des services compétents du
Ministère en charge des Eaux et Forêts, l'exécution des clauses contractuelles.

ll garantit en outre la libre circulation des produits forestiers, sous réserve de leur contrôle
par les agents des Eaux et Forêts.

Article 23 : Le Gouvernement s'engage à maintenir les volumes précisés au cahier de
charges particulier jusqu'à l'adoption du plan d'aménagement, sauf en cas de crise sur le
marché de bois ou de force majeure.

Article 24 : Le Gouvernement s'engage à ne pas mettre en cause, unilatéralement, les
dispositions de la présente convention à l'occasion des accords de toute nature qu'il
pourrait contracter avec d'autres Etats ou des tiers.

TITRE QUATRIEME : MODIFICATION, RESILIATION DE LA CONVENTION
ET CAS DE FORCE MAJEURE

Chapitre | : De la modification et de la révision

Article 25 : La présente convention peut faire l'objet d'une révision lorsque les
circonstances l'imposent, selon que l'intérêt des Parties l'exige, ou encore lorsque son
exécution devient impossible en cas de force majeure.

Article 26 : Toute demande de modification de la présente convention doit être formulée
par écrit, par la Partie qui prend l'initiative.

Cette modification n'entrera en vigueur qu'après approbation par la signature des Parties
contractantes.

Chapitre Il : De la résiliation de la convention

“
Article 27 : En cas d’inexécution des engagements pris par la Société, la convention
est résiliée de plein droit, sauf cas de force majeure, après une mise en demeure
restée sans effet, dans les délais indiqués, qui, dans tous les cas, ne doivent pas
dépasser trois mois, sans préjudice de poursuites judiciaires.

Cette résiliation intervient également en cas de non-respect de la législation et de la
réglementation forestières, dûment constaté et notifié à la Société par l'Administration
des Eaux et Forêts.

La résiliation de la convention se fera par arrêté du Ministre en charge des Eaux et Forêts

Article 28 : Les dispositions de l'article 27 ci-dessus s'appliquent également dans le cas
où la mise en œuvre de la présente convention ne commence pas dans un délai d'un
an, à compter de la date de signature de son arrêté d'approbation, ou encore lorsque
les activités du chantier sont arrêtées pendant un an, sauf cas de force majeure, défini à
l’article 29 cidessous, après avoir tenu informé l'Administration des Eaux et Forêts.

Chapitre Ill : Du cas de force majeure
Article 29 : Est qualifié de « cas de force majeure », tout événement indépendant,

incertain, imprévisible, irrésistible et extérieur à la Société, susceptible d'empêcher la
réalisation normale de son programme de production et d'investissements.

Toutefois, la grève issue d'un litige entre ia Société et son personnel ne constitue pas un
cas de force majeure.

Article 30 : Au cas où l'effet de la force majeure n'excède pas six mois, le délai de
l'exploitation sera prolongé par rapport à la période marquée par la force majeure.

Si au contraire, l'effet de la force majeure dure plus de six mois, l'une des Parties peut
soumettre la situation à l’autre, en vue de sa résolution

Les Parties s'engagent à se soumettre à toute décision résultant d'un tel règlement,
même si cette décision devra aboutir à la résiliation de la présente convention.

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTION DE
JURIDICTION

Article 31 : Les Parties conviennent de régler à l'amiable tout différend résultant de
l'interprétation ou de l'exécution de la présente convention.

Au cas où le règlement à l'amiable n'aboutit pas, le litige est porté devant le Tribunal de
Commerce du siège social de la Société installé sur le territoire congolais.

TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

4
Article 32 : En cas de faillite ou de résiliation de la convention, la Société sollicitera
l'approbation du Ministre en charge des Eaux et Forêts pour vendre ses actifs.

En outre, les dispositions de l’article 71 de la loi n° 16-2000 du 20 novembre 2000, portant
code forestier sont applicables de plein droit.

Article 33 : La présente convention fera l'objet d'une évaluation annuelle par les services
compétents de l'Administration des Eaux et Forêts.

Une copie du rapport d'évaluation annuelle est transmise à la Direction Générale de la
Société, en relevant les points d'inexécution de la convention.

De même, au terme de la validité de la présente convention, une évaluation finale sera

effectuée par les services précités, qui jugeront de l'opportunité ou non de sa
reconduction

Article 34: La présente convention, qui sera approuvée par arrêté du Ministre en charge
des Eaux et Forêts, entre en vigueur à compter de la date de signature dudit arrêté.

Fait à Enyéllé, le
Pour la Société, Pour le Gouvernement,

Le Directeur Général, Le Ministre de l'Economie Forestière
et du Développement Durable,

vs F

ee PT
Christian Gérard SCHWARZ Le

